                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DOUGLAS DODSON, et al.,                           )
                                                  )
         Plaintiffs,                              )
                                                  )
v.                                                )        NO. 3:17-cv-00048
                                                  )
CORECIVIC, et al.,                                )        JUDGE CAMPBELL
                                                  )        MAGISTRATE JUDGE
         Defendants.                              )        FRENSLEY


                                        MEMORANDUM

         Pending before the Court is Plaintiffs’ Motion for Class Certification (Doc. No. 68).

                                         BACKGROUND

         Plaintiffs and potential class members are inmates who are, or have been, incarcerated at

Trousdale Turner Correctional Facility (“Trousdale”), a private prison owned and operated by

Defendant CoreCivic (“CCA”), formerly Corrections Corporation of America. Plaintiffs and the

proposed class are persons with insulin-dependent diabetes who require blood sugar monitoring

and insulin administration in coordination with regular mealtimes. Plaintiffs assert that

Defendants have deprived, and continue to deprive, Plaintiffs of access to this basic diabetes care

at Trousdale.

         Plaintiffs allege that Defendants Tennessee Department of Corrections (“TDOC”), Parker

(as Commissioner), and CCA have denied Plaintiffs and potential class members

accommodations for their disabilities as required by the Rehabilitation Act and Title II of the

Americans with Disabilities Act (“ADA”) by assigning them to incarceration at Trousdale.

Plaintiffs also aver that CCA has subjected Plaintiffs and potential class members to cruel and




     Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 1 of 11 PageID #: 2543
unusual punishment in violation of the Eighth and Fourteenth Amendments to the U.S.

Constitution, through policies and practices that manifest deliberate indifference to Plaintiffs’

serious medical needs, specifically access to basic diabetes care - blood sugar monitoring and

insulin administration in coordination with regular mealtimes. Plaintiffs contend that these

actions by all Defendants have caused them serious injury.

       Plaintiffs’ purported class action seeks declaratory and injunctive relief only. Plaintiffs

ask the Court to certify a class of all persons with insulin-dependent diabetes who are, have been,

or may become housed at Trousdale. Doc. No. 68 at 16. Plaintiffs ask the Court to certify the

class under Fed. R. Civ. P. 23(a) and 23(b)(1) or (b)(2).

                                     CLASS CERTIFICATION

       In order to certify a class, the Court must be satisfied that Plaintiff has met the

requirements of both Rule 23(a) and Rule 23(b) of the Federal Rules of Civil Procedure. Rule

23(a) establishes four requirements for class certification: (1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common to the

class; (3) the claims or defenses of the representative parties are typical of those of the class; and

(4) the representative parties will fairly and adequately protect the interests of the class. Fed. R.

Civ. P. 23(a).

       A class action will be certified only if, after rigorous analysis, the Court is satisfied that

the prerequisites of Rule 23(a) have been met and that the action falls within one of the

categories under Rule 23(b). Abriq v. Metropolitan Gov’t. of Nashville/Davidson County, 2018

WL 2100328 (M.D. Tenn. May 7, 2018); Castillo v. Envoy Corp., 206 F.R.D. 464, 467-68 (M.D.

Tenn. 2002). The decision whether to certify a class, committed to the sound discretion of the


                                                  2



  Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 2 of 11 PageID #: 2544
district judge, turns on the particular facts and circumstances of each individual case. Graham v.

Parker, 2017 WL 1737871 at * 2 (M.D. Tenn. May 4, 2017); Ballan v. Upjohn Co., 159 F.R.D.

473, 479 (W.D. Mich. 1994). The party seeking class certification bears the burden of showing

that the requirements for class certification are met. Bridging Communities Inc. v. Top Flite

Financial Inc., 843 F.3d 1119, 1124 (6th Cir. 2016); Mays v. Tenn. Valley Authority, 274 F.R.D.

614, 618 (E.D. Tenn. 2011).

Numerosity

        Rule 23 requires that the potential class be so numerous that joinder of all members is

impracticable. While there is no strict numerical test, “substantial” numbers usually satisfy the

numerosity requirement. In re Polyurethane Foam Antitrust Litig., 314 F.R.D. 226, 237 (N.D.

Ohio 2014); Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th Cir. 2006). Whether joinder is

impracticable depends on the particular circumstances of each case. Krieger v. Gast, 197 F.R.D.

310, 314 (W.D. Mich. 2000). Some of the factors the Court may consider are class size, ease of

identification of members of the proposed class, geographic distribution of class members, and

the ability of the class members to pursue individual actions. Id.

        Plaintiffs assert that the number of inmates with insulin-dependent diabetes at Trousdale

easily exceeds forty at any one time. Plaintiffs allege that joinder is impracticable because of

Defendants’ transfers of inmates to other facilities and because of the requirement that each

inmate file and exhaust his or her grievances. Defendants argue that the affected inmates can

bring their own individualized actions, each inmate’s case requires an individual evaluation, and

the class definition is not sufficiently limited.




                                                    3



  Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 3 of 11 PageID #: 2545
       The Court finds that the potential class size weighs in favor of class certification. Because

of Defendants’ own records (including medical records of inmates), identification of inmates

who are, or have been, incarcerated at Trousdale and have insulin-dependent diabetes should not

be a difficult task. Although there is no evidence before the Court as to the geographic

distribution of the potential class members, if they are still under the control of the Tennessee

Department of Corrections, they are likely somewhere in the state prison system. Finally, as to

the ability of the class members to pursue individual actions, inmates often pursue pro se actions,

but the Court notes that prisoners often have limited opportunities to litigate their grievances.

Moreover, separate, individual actions for the specific injunctive relief sought here could result in

overlapping and even inconsistent rulings. The Court finds that the numerosity requirement has

been met.

Class Definition

       In Young v. Nationwide Ins. Co., 693 F.3d 532 (6th Cir. 2012), the Sixth Circuit held that

before a court may certify a class pursuant to Rule 23, the class definition must be sufficiently

definite so that it is administratively feasible for the court to determine whether a particular

individual is a member of the proposed class. Id. at 537-38. In Cole v. City of Memphis, 839 F.3d

530, 542 (6th Cir. 2016), the court held that ascertainability is not an additional requirement,

however, for certification of a Rule 23(b)(2) class seeking only injunctive and declaratory relief.

Id.

       Here, Plaintiffs are seeking injunctive and declaratory relief, which would affect all

current and future Trousdale inmates with insulin-dependent diabetes who require access to




                                                  4



  Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 4 of 11 PageID #: 2546
blood sugar checks and insulin administration in coordination with regular mealtimes. 1 Because

Plaintiffs seek only injunctive and declaratory relief, not damages, the Court will not include

those inmates who were housed at Trousdale in the past, except the current named Plaintiffs,

Dodson and Vick. Therefore, the class will have to be more precisely defined as: “all inmates

with Type I and insulin-dependent Type II diabetes who are or may become housed at Trousdale

Turner Correctional Facility and who require access to blood sugar checks and insulin

administration in coordination with regular mealtimes.” 2 This definition encompasses Plaintiffs’

and the purported class’ claims against CCA.

        This purported class is also appropriate for Plaintiffs’ claims against TDOC and Parker.

Plaintiffs’ claims against TDOC and Parker are limited to those inmates with insulin-dependent

diabetes who were assigned or transferred by TDOC to Trousdale and, therefore, were allegedly

not given appropriate accommodations for their disabilities (diabetes). The alleged appropriate

accommodation is access to blood sugar checks and insulin administration in coordination with

regular mealtimes, just as with the Plaintiffs’ constitutional claims, and the class of

insulin-dependent inmates is the same.

Commonality


1
         This proposed class is “fluid,” as inmates come in and out of Trousdale, sometimes
being transferred to other prisons and sometimes being released. Class certification could insure
against the danger of this action becoming moot. See, e.g., Reynolds v. Giuliani, 118 F. Supp. 2d
352, 391-92 (S.D. N.Y. 2000) (class certification not a mere formality because it can guard
against the danger of the action becoming moot). In Reynolds, as here, the danger of mootness
was magnified by the fact that the defendants had the ability to moot the claims of the named
plaintiffs. Id.

2
       Under Rule 23(b)(2), there is no requirement that the identities of all class members even
be ascertained. Cole, 839 F.3d at 542.

                                                  5



    Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 5 of 11 PageID #: 2547
        Rule 23's second requirement for class certification is that there be questions of law or

fact common to the class. Fed. R. Civ. P. 23(a)(2). To demonstrate commonality, Plaintiff must

show that class members have suffered the same injury. Wal-Mart Stores, Inc. v. Dukes, 131

S.Ct. 2541, 2555 (2011). Their claims must depend upon a common contention of such a nature

that it is capable of class-wide resolution, which means that determination of its truth or falsity

will resolve an issue that is central to the validity of each claim in one stroke. Id. at 2551; Food

Lion, LLC v. Dean Foods Co., 312 F.R.D. 472, 483 (E.D. Tenn. 2016).

        What matters to class certification is not the raising of common questions, but the

capacity of a class-wide proceeding to generate common answers apt to drive the resolution of

the litigation. Wal-Mart, 131 S.Ct. at 2551. There need be only a single issue common to all

members of the class. Emergency Med. Care Facilities v. BlueCross BlueShield of Tenn., Inc.,

2016 WL 7429256 at * 4 (W.D. Tenn. April 15, 2016). 3

        The Court finds that, if it limits the class as set forth above, the most important common

questions in this case, with regard to Defendant CCA, are whether CCA fails to provide

insulin-dependent inmates with access to blood sugar checks and insulin administration in

coordination with regular mealtimes at Trousdale and, if so, whether that failure is

unconstitutional. The common questions with regard to Defendants TDOC and Parker are

whether their assignments of insulin-dependent inmates to Trousdale violate those inmates’ ADA

rights by failing to provide reasonable accommodations for their diabetes. These claims are based




3
       The mere fact that questions peculiar to each individual member of the class remain after
the common questions of the defendant’s liability have been resolved does not dictate the
conclusion that a class action is impermissible. In re American Medical Systems, Inc., 75 F.3d
1069, 1080 (6th Cir. 1996); see also Young, 693 F.3d at 543 (presence of questions peculiar to
                                                6



    Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 6 of 11 PageID #: 2548
upon the same legal theories and will be subject to the same proof. The purported class members

have the same basic medical needs for access to blood sugar checks and insulin administration as

the named Plaintiffs. 4

        Defendants argue that the proposed common questions will not generate common

answers apt to drive the litigation to resolution. Yet CCA either provided insulin dependent

inmates with access to blood sugar checks and insulin administration in coordination with regular

mealtimes at Trousdale, or they did not. If they did not, that failure is either deliberately

indifferent to Plaintiffs’ medical needs, or it is not. CCA’s alleged failure to provide access to

this specific care either rose to the level of a policy, practice or custom, or it did not. If the

insulin-dependent class members are specifically defined as those requiring access to blood sugar

checks and insulin administration in coordination with regular mealtimes, the answers to those

questions apply to them all. Similarly, the assignments of these insulin-dependent inmates to

Trousdale (by TDOC and Parker) either violated their ADA rights, or they did not. TDOC and

Parker either failed to give class members a reasonable accommodation by assigning them to a

prison that did not provide access to blood sugar checks and insulin administration in

coordination with mealtimes, or they did not.

        Defendants’ reliance upon the Seventh Circuit’s opinion in Phillips v. Sheriff of Cook

County, 828 F.3d 541 (7th Cir. 2016) is misplaced. In Phillips, the plaintiffs alleged a denial of


each individual member of the class was no bar when liability arose from a single course of
conduct).
4
        Plaintiffs contend that whether Plaintiffs’ medical conditions involve a serious medical
need for access to blood sugar checks and insulin in coordination with regular mealtimes is one
that can be answered “in one stroke,” based on objective evidence, because the purported class
consists solely of individuals with the same medical condition - insulin-dependent diabetes.

                                                    7



    Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 7 of 11 PageID #: 2549
adequate dental care. The plaintiffs’ dental needs were not all the same and their circumstances

were not all the same. Here, Plaintiffs allege that they and the proposed class members (those

with Type I and insulin-dependent Type II diabetes) all need access to blood sugar checks and

insulin administration in coordination with regular mealtimes, and Plaintiffs contend those needs

are not met at Trousdale. Similarly, TDOC’s reliance upon Kress v. CCA of Tenn., LLC, 694

F.3d 890 (7th Cir. 2012) is also misplaced, because that case involved claims of generally

inadequate medical care under different circumstances. 5

        For these reasons, the Court finds that Plaintiffs have sufficiently shown commonality for

purposes of Rule 23(a) certification.

Typicality

        Rule 23(a) requires that the claims or defenses of the representative parties are typical of

the claims or defenses of the members of the class. Thus, a plaintiff’s claim is typical if it arises

from the same event or practice or course of conduct that gives rise to the claims of other class

members and if his claims are based on the same legal theory. Thomas v. Haslam, 303 F. Supp.

3d 585, 636 (M.D. Tenn. 2018). Commonality and typicality tend to merge because both of them

serve as guideposts for determining whether, under the particular circumstances, maintenance of

a class action is economical, and whether the plaintiff’s claims and the class claims are so

interrelated that the interests of the class members will be fairly and adequately protected in their

absence. Id.




5
        TDOC asserts that the members of the class cannot collectively satisfy the requirements
of an Eighth Amendment “deliberate indifference” claim. Doc. No. 89 at 8 and 13. Plaintiffs do
not assert an Eighth Amendment claim against TDOC.

                                                  8



    Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 8 of 11 PageID #: 2550
        Defendants argue that the named Plaintiffs are no longer incarcerated at Trousdale and,

therefore, lack both a legal and a personal interest in this litigation. Thus, they argue, Plaintiffs’

claims are not typical of the class. The Court has addressed this issue in ruling on the pending

disposition motions and found that, under the circumstances presented here, the named Plaintiffs

have standing to bring this action, despite being transferred to other facilities. Plaintiffs, on the

other hand, contend that the claims of all of the named Plaintiffs are typical of the class claims

because they are all inmates, who either were or are currently at Trousdale, with the same

medical condition (insulin-dependent diabetes) and the same serious medical need for access to

blood sugar checks and insulin administration in coordination with regular mealtimes. 6

        Here, the named Plaintiffs’ interests - in receiving access to blood sugar checks and

insulin administration in coordination with regular mealtimes - align with those of the class as

defined by the Court above. In pursuing their own claims for injunctive relief, the named

Plaintiffs will also advance the interests of the class members. Because Plaintiffs have alleged

both a single practice or course of conduct and a single theory of liability that gives rise to the

claims of the class members as to each Defendant, the Court finds that Plaintiffs’ claims are

typical of the class.

Adequacy

        The adequacy requirement under Rule 23(a) serves to uncover conflicts of interest

between named parties and the class they seek to represent. Young, 693 F.3d at 543. A class

representative must be part of the class and possess the same interest and suffer the same injury


6
        Plaintiffs also assert that all the named Plaintiffs, as a group, have documented repeated
instances when access to basic diabetes care was denied by CCA to inmates with
insulin-dependent diabetes, on a class-wide basis.

                                                   9



    Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 9 of 11 PageID #: 2551
as the class members. Id. In addition, it must appear that the representatives will vigorously

prosecute the interests of the class through qualified counsel. Id.

        For the reasons the Court found there to be commonality and typicality, it also finds that

the named Plaintiffs will adequately represent the class. Defendants do not appear to contest, and

the Court finds, that Plaintiffs’ counsel are qualified to represent the class in this action.

Rule 23(b)(1) and 23(b)(2)

        Rule 23(b)(1) provides that a class action may be maintained if Rule 23(a) is satisfied and

proceeding with separate actions by individual class members would create a risk of: (A)

inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for the party opposing the class; or (B) adjudications

with respect to individual class members that, as a practical matter, would substantively impair or

impede their ability to protect their interests.

        Here, as noted above, individual lawsuits concerning the injunctive relief sought by

Plaintiffs could easily lead to inconsistent judgments and incompatible standards of conduct

related to insulin-dependent inmates. Courts could arrive at different conclusions as to whether

the same conduct is unconstitutional and how to remedy that conduct if it is. Different judges

could have different views on the constitutionality of Defendants’ conduct and/or different views

on what injunctive relief is most appropriate. These overlapping issues could substantively

impair or impede individual inmates’ ability to protect their interests.

        Alternatively, Rule 23(b)(2) states that a class action may be maintained if the

requirements of Rule 23(a) are met and if the party opposing the class has acted or refused to act

on grounds that apply generally to the class, so that final injunctive relief or corresponding


                                                   10



 Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 10 of 11 PageID #: 2552
declaratory relief is appropriate respecting the class as a whole. The Supreme Court has stated

that Rule 23(b)(2) applies when a single injunction or declaratory judgment would provide relief

to each member of the class. Wal-Mart, 131 S.Ct. at 2557. 7

        Plaintiffs allege one pattern or practice of conduct by CCA toward insulin-dependent

diabetic inmates --- refusing to provide access to blood sugar checks and insulin administration

in coordination with regular mealtimes. The same alleged misconduct applies to all potential

class members. Final injunctive relief or corresponding declaratory relief would affect the class

as a whole. Plaintiffs are seeking injunctive relief that will benefit an entire class of

insulin-dependent inmates. Therefore, Plaintiffs have satisfied Rule 23(b)(1) and, alternatively,

Rule 23(b)(2).

                                           CONCLUSION

        Plaintiffs have met the requirements of Rule 23(a), Rule 23(b)(1) and 23(b)(2). The Court

will certify a class as follows:

        “All inmates with Type I and insulin-dependent Type II diabetes who are or may become

housed at Trousdale Turner Correctional Facility and who require access to blood sugar checks

and insulin administration in coordination with regular mealtimes.”

        It is so ORDERED.


                                                        ___________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




7
        Rule 23(b)(1) and (2) are “mandatory classes” that provide no opportunity for members to
opt out and do not require notice of the action. Id. at 2558.

                                                  11



    Case 3:17-cv-00048 Document 142 Filed 10/03/18 Page 11 of 11 PageID #: 2553
